DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/04/2021 has been entered.
Allowable Subject Matter
Claims 1, 7-9, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 7-8, and 17-22 is the inclusion of the limitation of a printing apparatus that includes a decoder that decodes first and second band data included in image data, wherein the first and second band data correspond to a part of a processing target area of a first and second image processing unit, respectively; a transmission unit that transmits first and second band data decoded by the decoder to the first and second image processing units; a transmission control unit configured to control the transmission control unit to (i) transmit decoded second band data corresponding to at least one band included in the processing target area of the second image processing unit from the start of transmission of decoded first band data that corresponds to the processing target area of the first image 
The primary reason for the allowance of claims 9 and 15-16 is the inclusion of the method of  a control method executed in a printing apparatus that includes a controller that further includes the method steps of wherein the controller decodes first and second band data included in image data, wherein the first and second band data correspond to a part of a processing target area of a first and second image processing unit, respectively; transmits first and second band data decoded by the decoder to the first and second image processing units and (i) transmits decoded second band data corresponding to at least one band included in the processing target area of the second image processing unit from the start of transmission of decoded first band data that corresponds to the processing target area of the first image processing unit to the end of the transmission of the decoded first band data in a case where a sheet size of the print setting is a first sheet size and (ii) decodes all first band data and second band data, which corresponds to the processing target area of the first and second image processing units, in a case where the sheet size of the print setting is a second sheet size larger than the first sheet size.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853